Citation Nr: 1143868	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision issued by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for PTSD and assigned a noncompensable evaluation; and denied service connection for tinnitus and bilateral hearing loss.  

In a rating decision issued in August 2008, the RO granted service connection for the bilateral hearing loss disability.  The Veteran has not expressed disagreement with the rating or effective date assigned; hence, this issue is no longer on appeal. 

In a decision issued in June 2010, the Board granted service connection for tinnitus.  The Board also granted an increased rating to 10 percent for the service-connected PTSD, effective from August 15, 2005, the effective date for the grant of service connection.  These determinations were reflected in a rating decision issued by the RO in July 2010.  

The Veteran was dissatisfied with the increase to 10 percent, and appealed that portion of the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  While the case was pending at the Court, the Veteran's attorney representative and VAs General Counsel (the parties) filed a Joint Motion to partially vacate and remand that portion of the June 2010 Board decision that assigned a 10 percent disability rating to the service-connected PTSD.  

In an April 2011 Order, the Court granted the parties' Joint Motion, and the case was returned to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks an initial rating in excess of 10 percent for the service-connected PTSD.  The only medical evidence of record that provides an assessment of the Veteran's PTSD is a VA examination from February 2007.  

That examination notes that the Veteran's PTSD is mild; yet, the examination report also indicates that the Veteran has symptomatology representative of at least a moderate psychiatric disability.  For example, the February 2007 examination notes that the Veteran has a good relationship with his children and current spouse, and has remained employed with the same employer for over two decades.  

The examination report also notes, however, that the Veteran prefers to remain isolated, has no friends, and presented to the examination disheveled and inappropriately dressed.  According to the examiner, the Veteran appeared suspicious, contemptuous, and irritable.  His affect was constricted.  He was easily distracted and had a short attention span.  The examiner found that the Veteran had a paranoid ideation with paranoid delusions.  The Veteran reported insomnia and a quick temper, with uncontrollable outburst.  The Veteran also reported obsessive compulsive behavior about cleanliness and stated that he had to wash his hands about "50 times a day."  The Veteran reported weekly panic attacks that were described as moderate in degree.  Impulse control was described as fair.  There were no suicidal or homicidal thoughts.  

According to psychological testing, the examiner concluded that the Veteran met the criteria for mild PTSD, but also had a severe personality disorder, which, according to the examiner, was the source of his other symptoms including prominent schizoid traits, and schizotypal and avoidant traits.  

The examiner specifically noted that because the Veteran had been employed for over 20 years, his PTSD appeared to have only caused minimal problems in the work setting.  

By contrast, the examiner opined that the Veteran's personality disorder, which was severe, was independently responsible for impairment in psychosocial adjustment and reducing the quality of life.  The examiner noted that since the personality disorder took the form of schizoid, avoidant and schizotypal features, it would make him more uncomfortable in close relationships and his cognitive and perceptual processes would be distorted in comparison to others not exhibiting this type of personality.  Additionally, the examiner noted that his behaviors would in all likelihood be perceived by others as being eccentric.  

In sum, the examiner believed that it was possible to separate the symptoms associated with the non-service-connected personality disorder from those associated with the service-connected PTSD; however, the examiner never provided any rationale for this opinion.  What remains unclear is how the examiner was able to distinguish which symptoms were associated with the service-connected PTSD and which were not, particularly when the examiner noted that the validity of the psychological test results was unclear.  The examiner noted that the Veteran's MMPI2 was deemed invalid due to validity scores and reflected symptom exaggeration.  Additionally, the examiner noted that the remaining protocols were of questionable validity since they were self-report measures and some did not have validity and reliability scores.  

Moreover, the examiner concluded that the Veteran's PTSD was not severe enough to interfere either occupational or social functioning; however, earlier in the examination, with regard to the Veteran's PTSD symptoms, the examiner noted that the Veteran reported sleep disturbances, difficulty with attention and concentration, hypervigilance, exaggerated startle response, and angry and irritable outbursts.  The examiner stated that the disturbances caused the appellant clinically significant distress or impairment with regard to social, occupational and other important areas of function.  Thus, the February 2007 VA examiner appears to provide contradictory conclusions as to whether the Veteran's PTSD symptomatology impairs his social and occupational functioning.  

Another examination is necessary to provide a more accurate picture of the severity of the Veteran's PTSD.  The examiner must keep in mind that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Significantly, in a July 2010 statement received at the RO in August 2010, the Veteran indicated that over the past seven years he has been terminated from six jobs and has had two failed marriages.  If true, this would contradict the examiner's statement from February 2007 that the Veteran's occupational function is only mildly impaired.  

Since the claims file is being returned it should be updated to include any VA treatment records pertinent to the claim on appeal.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In an August 2011 statement, a Vet Center fee contractor noted that the Veteran was being treated at that facility.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all pertinent private and VA treatment records relevant to the claim on appeal.  With appropriate authorization, obtain and associate with the claims file all private treatment records identified by the Veteran that would substantiate a claim for increase with respect to the service-connected PTSD.  If any records identified by the Veteran are not ultimately obtained, the Veteran should be notified in writing pursuant to 38 C.F.R. § 3.159(e).

2.  Also obtain and associate with the claims file all Vet Center records pertaining to the Veteran, provided that any necessary authorization for the release of records is completed by the Veteran.  

3.  Schedule a VA psychiatric examination to determine the current nature, extent and severity of the service-connected PTSD in terms of the rating schedule.  The claims folder must be reviewed in conjunction with the examination and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD, taking into consideration the Veteran's descriptions of his behavior, and comment on their impact on his social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report.  The examiner should reconcile the findings from the February 2007 VA examination report regarding steady employment for over twenty years with the Veteran's statement in July 2010 noting that he had been terminated from six jobs in the past seven years.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents.  

The examiner should opine as to whether the Veteran has any other psychiatric disorders other than PTSD, and if a personality disorder is diagnosed, the examiner should opine, to the extent possible, what symptoms are associated with the service-connected PTSD and what symptoms are associated with a personality disorder, keeping in mind that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  A complete rationale should accompany all opinions expressed.  

4.  Following completion of the development requested, readjudicate the Veteran's claim for entitlement to an initial rating in excess of 10 percent for the service-connected PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



